Exhibit 23.1 CONSENT OF BAGELL, JOSEPHS, LEVINE & COMPANY LLC Bagell, Josephs, Levine & Company, LLC 200 Haddonfield Berlin Road, Gibbsboro, NJ 08026 Tel: 856.346.2628 Fax: 856.346.2882 The Board of Directors China Yingxia International, Inc. We consent to the incorporation by reference in the registration statement on Form S-8 of China Yingxia International, Inc. of our report dated March 14, 2007 with respect to the consolidated balance sheet of China Yingxia International, Inc. as of December 31, 2006, and the related consolidated statements of operations and deficit and cash flows for the year then ended, which report appears in the Annual Report on Form 10-KSB of China Yingxia International, Inc. In addition, we consent to the incorporation by reference in the registration statement on Form S-8 of China Yingxia International, Inc. of our quarterly report with respect to the consolidated balance sheet of China Yingxia International, Inc. as of June 30, 2007, and the related consolidated statements of operations and deficit and cash flows for thesix monthsthen ended, which report appears in the Quarterly Report on Form 10-QSB of China Yingxia International, Inc. /S/Bagell, Josephs, Levine & Company BAGELL, JOSEPHS, LEVINE & COMPANY, LLC Gibbsboro, New Jersey September 19, 2007
